Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 sets forth “A scaffolding deck” in the preamble, but each of dependent claims 2-9 refer to “The scaffolding decking” in the preamble. 
Examiner requests that for the purposes of consistency the applicant choose either “deck” or “decking”, but to not switch back and forth. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following are some non-limiting examples. Applicant is asked to thoroughly review all of the claims and amend any indefinite or unclear claim language.
With respect to claim 1, line 5, the recitation “held solely by the covering plate” renders the claim generally indefinite and unclear. Via the disclosure the covering plate 12 sits on top of the transverse profile 20, so it is not clear how the transverse profile 20 can be considered as being “held solely by the covering plate” 12. Additionally, it is claimed and disclosed that the transverse profile 20 is hooked into the longitudinal profiles 18, so the profile 20 is being held by the longitudinal profiles, not solely by the covering plate. As best understood, via the disclosure, the transverse profile 20, is held between the covering plate 12 and the longitudinal profiles 18 when hooked into the longitudinal profiles and with covering plate positioned on top thereof. Similar indefinite claim language appears in claim 11, line 5.  Appropriate correction and clarification is required.
Claim 3 recites the limitation "the recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 3 depends from claim 1, but the recesses are not claimed until claim 2.
Additionally, with respect to claim 3 the term “slot-shaped” renders the claim indefinite and unclear. Slots come in all different shapes and sizes so it is unclear what is claimed with the phrase “slot -shaped”. As best understood it appears the applicant intends to claim that the recesses 52 are slots.

With respect to claim 4 the entire claim is generally indefinite and unclear. The claim appears to either be missing some words, or were possibly incorrectly translated, as the current claim language is very awkward as to what is being claimed.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “paragraph” in claim 5 is used by the claim to refer to a support area of the longitudinal profile, while the accepted meaning is “a subdivision of a written composition that begins on a new usually indented line” The term is indefinite because the specification does not clearly redefine the term. As best understood, it appears the applicant may mean to claim that the support area is formed by indent, a flat area, a lip, or some other supporting feature.
With respect to claim 8 the phrase “preferably” renders the claim is indefinite as it is not clear if the limitation following “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). Similar indefiniteness occurs with the phrase “in particular” in claim 10, line 11.
Claim 10 recites the limitation "the longitudinal profiles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There’s also lack of antecedent basis for “the covering plate” in line 7 and “the transverse profiles in line 9.
With respect to claim 10, lines 3-4, the language “and the or cross profiles and the covering plate” renders the claim generally indefinite and unclear. The claim appears to either be missing some words, or were possibly incorrectly translated, as the current claim language is very awkward as to what is being claimed.
Again, it is noted that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The above are non-limiting examples an applicant is required to thoroughly review all of the claims and amend any indefinite or unclear claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Buckley et al. (US 9,027,767), as best understood in light of the rejections above.
Buckley et al. disclose:
Claim 1: A scaffolding deck for a scaffolding (figure 1), having a supporting frame (14) having two longitudinal profiles (24, 24; figure 2) and one or more transverse profiles (26; figure 2), via which the longitudinal profiles are connected to one another (figures 1, 2, 10), and having a deck plate (28) which is fastened to the longitudinal profiles (figures 1, 10), each transverse profile being hooked into the two longitudinal profiles (figures 4-10) and held solely by the covering plate in its position hooked into the longitudinal profiles (figures 1 & 10; as best understood the transverse profile is held between the covering plate and a longitudinal profiles when in the hooked position), each transverse profile each having two wall legs (62, 64) which are connected to one another via a back section (56; figure 4) and the two wall legs having angled free edge sections (projecting ends of 58 and 60 not covered by 56; best seen in figure 4) to which the covering plate rests.
Claim 2. The scaffolding decking according to claim 1 wherein each of the transverse profiles (26) is provided at both ends with a plurality of hooks (72, 72; figure 5) which engage in corresponding recesses (66, 66) of the longitudinal profiles (figures 4-10).
Claim 3. The scaffolding decking according to claim 1 where in the recesses (66) of the longitudinal profiles (24) are slot shaped (figure 4).
Claim 4. The scaffolding decking according to claim 3 wherein the recesses (66) at least in a supporting area (C- shaped body 36) of the longitudinal profiles for the covering plate (figures 4-10).
Claim 5. The scaffolding according to claim 4, wherein the support area is formed by a paragraph (as best understood in indent or a lip; in this case bottom panel 46 of C-shaped body 36; figures 4-10).
Claim 6. The scaffolding decking according to claim 4 wherein the recesses (66) each extend into an inner wall of the respective longitudinal profile (figure 4; recesses 36 extend into channel 38).
Claim 7. The scaffolding decking according to claim 1 wherein the decking plate (28) bears against the or other transverse profiles of the supporting frame (figures 1, 10).
Claim 9. The scaffolding decking according to claim 1 wherein the longitudinal profiles are in each case designed as hollow profiles (figures 3, 4, 10).
Claim 11. A scaffolding deck for a scaffolding having a supporting frame (14) having two longitudinal profiles (24, 24) configured as hollow sections (figures 3, 4, 10) and one or more transverse profiles (26; figures 1, 2), via which the longitudinal profiles are connected to one another (figures 1, 10), and having a deck plate (28) which is fastened to the longitudinal profiles (figures 1, 10), each transverse profile being hooked into the two longitudinal profiles (figures 4-10) and held solely by the covering plate in its position hooked into the longitudinal profiles (as best understood the transverse profile is held between the cover/deck plate 28 and the longitudinal profiles 24 when in its hooked position; figures 1, 10), each transverse profile having two wall legs (62, 64) which are connected to one another via a back section (58) and the two wall legs having angled free edge sections to which the covering plate rests (figures 1, 10), wherein each of the transverse profiles is provided at both ends with a plurality of hooks (72, 72) which engage in corresponding recesses (66, 66) of the longitudinal profiles (figures 4-10).

Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wyse (US 6,223,857), as best understood in light of the rejections above.
Claim 1: A scaffolding deck for a scaffolding (figure 1, 2), having a supporting frame (figure 2) having two longitudinal profiles (22, 24; figure 2) and one or more transverse profiles (31; figure 2), via which the longitudinal profiles are connected to one another (figure 2), and having a deck plate (30) which is fastened to the longitudinal profiles (figures 1, 3), each transverse profile being hooked into the two longitudinal profiles (figure 2) and held solely by the covering plate in its position hooked into the longitudinal profiles (figures 1, 2; as best understood the transverse profile is held between the covering plate and a longitudinal profiles when in the hooked position), each transverse profile each having two wall legs (86) which are connected to one another via a back section (78; figure 2) and the two wall legs having angled free edge sections (edges of 82, 80) to which the covering plate rests (figures 1-3).
Claim 8. The scaffolding deck according to claim 1, wherein the deck plate 30 is riveted, preferably solely, the longitudinal profiles of the supporting frame (see below).

    PNG
    media_image1.png
    513
    1014
    media_image1.png
    Greyscale


Claim 10. A method for making a scaffolding decking, comprising the following steps: 
providing the longitudinal profiles (22, 24) and the or cross profiles and the covering plate (figures 1, 2);
hooking each cross profile (1; figure 2) into the longitudinal profiles to form the support frame (see below)

    PNG
    media_image2.png
    165
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    668
    media_image3.png
    Greyscale


placing the covering (30) on the longitudinal profiles (22, 24) disease of the support frame (figures 1, 2); and securing the transverse profiles in its/their hooked position in that the covering plate is fastened to the longitudinal profiles of the support frame in particular, riveted in place (see below).

    PNG
    media_image1.png
    513
    1014
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634